DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 5/13/2020.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 9/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
• Claims 1-20 allowed. The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references thereof) that teach and/or suggest “one or more initial neural network layers configured to receive a network input to the neural network and to process the network input to generate a hidden state; and an output layer configured to map the hidden state to a probability distribution over a vocabulary of possible outputs by performing operations comprising: receiving the hidden state; generating, from the hidden state, a respective context embedding for each of a plurality of gates; for each of the possible outputs in the vocabulary: generating, from the hidden state, a respective pre-activation prior for each of the gates for the possible output; generating, from the pre-activation priors, a respective gate prior probability for each of the gates for the possible output; generating a weighted sum for the possible output by computing a sum of the context embeddings with the context embedding for each gate weighted by the gate prior probability for the gate; and computing a gated logit for the possible output by applying an output embedding for the possible output to the weighed sum; and generating the probability distribution over the vocabulary of possible outputs by applying a softmax to the gated logits for the possible outputs in the vocabulary” as cited in claim 1. The same also applies to independent claims 10 & 12 due to similar claimed features/limitations as cited in claim1.
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674